Title: General Orders, 27 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Thursday August 27th 1778.
            Parole New-HampshireC. Signs Newark Norway.
            
          
          As the late Order respecting Brigade Inspectors of the day renders their duty very
            unequal, the Commander in Chief directs, that they be daily appointed in orders in
            regular rotation.
          Captn John Alexander is appointed Pay-Master Lieutenant John McCullan Adjutant and
            Lieut. John Hughes Quarter-Master to 7th Pennsylvania Regiment These appointments to bear date from the 1st day of June last
            when they were made.
          Captain Joseph Howell of the 2nd Pennsylvania Regt is appointed Pay-Master to the
              same.
          The Colonels and Officers commanding Corps are desir’d to return to Head-Quarters, with
            all the Accuracy they can, a list of the names of  all the Officers
            who have served in their respective Corps at any time since the 1st of January 1777—and
            the present day, in which they will specify their ranks and the dates of their
            Commissions; and also such promotions and removals as have happened, whether by reason
            of death, Resignation or from other Causes—All Corps now in service in the Continental
            Line are comprehended in this order. The honorable the
            board of War want these lists & wish to obtain them as soon as they can be made
            out.
          Half a Gill of Rice pr Ration is to be issued to the Army three times a Week in lieu of
            one quarter of a pound of flour which is on those days to be deducted from the usual
            Rations.
          The General again in the most positive and express terms forbids any person whatever
            keeping a horse or horses in or near Camp, who are not properly authorized by the
            Regulations of the Army or by his special Permission to keep horses maintained at the
            Public Expence; The necessity of a strict Compliance with this order is obvious
            & Officers commanding Divisions, Brigades and Regiments will in a particular
            manner be responsible for the most exact obedience.
          All horses belonging to the Public in the Possession of any Person not entitled to them
            by Public Authority are forthwith to be returned to the Quarter-Master General or his
            Deputy.
          The making use of Waggon horses as riding horses is strictly forbidden unless by a
            written order signed by the Commanding Officer of the Brigade to which the horses
            belong; Any Person guilty of a breach of this order may depend on being severely
            punished.
          All Persons who have horses belonging to the Public in their Possession for their own
            use are without fail to make return of them to the Qr Master General by saturday noon
            next; The utmost punctuality will be expected.
          After Orders.
          A board of Field Officers consisting of—Lieutt Coll Cropper Major Wallace from Genl
            Woodford’s Brigade—Coll Davis Lieutt Coll Ball from Genl Muhlenberg’s—Coll Wood Majr
              Clark from General Scott’s, are to sit tomorrow to
            settle the relative Rank of the Field Officers and Captains of the Virginia Line; One
            Officer at least from each Regiment is to attend the board to give Information. The
            Brigadiers of the Virginia line are to appoint a board of Officers consisting of an
            equal number from each Brigade to settle the relative Ranks of the Subalterns.
          Each of those boards are to ascertain the dates which the Commissions are to bear—and
            make a return of them to the Committee of Arrangement sitting at Head-Quarters that the
            Register may be as compleat as possible.
          
          The Commanding Officer of the New York Brigade and the Colonels or Commanding Officers
            of Battalions are to attend the Committee of Arrangement tomorrow morning nine ôClock at
            Head-Quarters.
        